DISMISS and Opinion Filed December 23, 2019




                                            Court of Appeals
                                                              S      In The


                                     Fifth District of Texas at Dallas
                                                         No. 05-19-01371-CV

                         COREY STEELE, Appellant
                                  V.
     CRIMSON BUILDING COMPANY, LLC, KYLE HEGE, CARNEGIE HOLDING
     COMPANY, LLC D/B/A CHC DEVELOPMENT, RIAN MAGUIRE, AND RANDY
                           PRIMROSE, Appellees

                                   On Appeal from the 44th Judicial District Court
                                               Dallas County, Texas
                                        Trial Court Cause No. DC-19-07661

                                            MEMORANDUM OPINION
                                      Before Justices Bridges, Whitehill, and Nowell
                                               Opinion by Justice Whitehill
           This appeal was filed November 7, 2019 and challenges the trial court’s July 30, 2019

dismissal orders. Appellant timely filed a motion for new trial, making his notice of appeal due

October 28, 2019 or, with an extension motion, November 12, 2019. See TEX. R. APP. P. 26.1(a),

26.3. Recognizing the notice of appeal was filed late but within the extension period, appellant

included in the notice of appeal a motion for an extension of time. Appellant explains he did not

file the notice of appeal by October 28th “in an effort to allow the trial court ample time to rule on

[the] motion for new trial[.]” The motion for new trial was heard October 18, 2019.1



     1
       At the hearing, the trial judge noted the motion for new trial had been overruled by operation of law, see TEX. R. CIV. P. 329b(c), and stated
“the Court will leave it at that[.]”
          The timely filing of a notice of appeal is jurisdictional. Brashear v. Victoria Gardens of

McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g). To

obtain an extension for filing a notice of appeal, the party appealing must offer a reasonable

explanation for the delay in filing. See TEX. R. APP. P. 10.5(b)(1)(C), 26.3(b). The Texas Supreme

Court has defined a “reasonable explanation” as “[a]ny plausible statement of circumstances

indicating that failure to file within the [specified] period was not deliberate or intentional, but was

the result of inadvertence, mistake, or mischance.” Hone v. Hanafin, 104 S.W.3d 884, 886 (Tex.

2003) (per curiam) (quoting Meshwert v. Meshwert, 549 S.W.2d 383, 384 (Tex. 1977)). “Any

conduct short of deliberate or intentional noncompliance qualifies as inadvertence, mistake, or

mischance[.]” Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989).

          We have previously concluded that intentionally waiting for a trial court to hear a motion

for new trial is not a reasonable explanation. See Daniel v. Daniel, 05-17-00469-CV, 2017 WL
2645432, at *1 (Tex. App.—Dallas June 20, 2017) (mem. op.); Zhao v. Lone Star Engine

Installation Ctr., Inc., No. 05-09-01055-CV, 2009 WL 3177578, at *2 (Tex. App.—Dallas Oct. 6,

2009, pet. denied) (per curiam) (mem. op.). Additionally, we note that the hearing on the motion

for new trial in this case was held ten days before the deadline for filing the notice of appeal.

Appellant offers no explanation for why he did not file the notice of appeal during that ten-day

period.

          We conclude appellant’s failure to file the notice of appeal timely was not the result of

inadvertence, mistake, or mischance. Accordingly, we deny the extension motion and dismiss the

appeal. See TEX. R. APP. P. 42.3(a); Brashear, 302 S.W.3d at 545.



                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE
191371F.P05
                                                 –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 COREY STEELE, Appellant                          On Appeal from the 44th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-01371-CV       V.                      Trial Court Cause No. DC-19-07661.
                                                  Opinion delivered by Justice Whitehill,
 CRIMSON BUILDING COMPANY, LLC,                   Justices Bridges and Nowell participating.
 KYLE HEGE, CARNEGIE HOLDING
 COMPANY, LLC D/B/A CHC
 DEVELOPMENT, RIAN MAGUIRE,
 AND RANDY PRIMROSE, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered December 23, 2019




                                            –3–